Dove, J. A claim in the amount of $1,100.76 for materials, which were purchased by respondent, was filed on August 10, 1965. Attached to the complaint are various purchase orders given to claimant by the Department of Public Works and Buildings, Division of Highways, from the Stockton State Garage, the Dixon State Garage, and the Appellate Court for the Second District located at Ottawa, Illinois. A joint motion between claimant and respondent, by their respective attorneys, was entered into to the effect that this cause be submitted on the complaint, the Departmental Report of the Division of Highways, and the Report received from the Chief Clerk of the Appellate Court in Ottawa. There is no dispute of law or facts, and the Reports above referred to state that the matters alleged in the complaint are true and correct. Claimant and respondent have entered into a stipulation to the effect that claimant is justly entitled to the sum of $1,100.76 from respondent. The filing of briefs and abstracts under these conditions would serve no useful purpose. This is a case where the reason for non-payment was that the appropriation had lapsed before the bills were presented. There is no question but what the merchandise was delivered, and was satisfactory. It is, therefore, the order of this Court that an award be made to claimant, Cities Service Oil Company, A Corporation, in the amount of $1,100.76.